Citation Nr: 1640545	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating for coronary artery disease higher than 10 percent prior to December 21, 2010 and during the timeframe April 1, 2011, through December 21, 2014; and higher than 60 percent beginning December 22, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, J.L., J.F., B.A., and G.A.

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in November 2010, which granted service connection for coronary artery disease with a rating of 10 percent effective July 20, 2009.

In a rating decision dated in September 2011, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected coronary artery disease effective December 21, 2010, through March 30, 2011, so the issue of a higher disability during that timeframe is moot.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Muskogee, Oklahoma.  

In August 2014, the Board remanded the case for additional development.  

While the case was in remand status, in a rating decision dated in December 2015, the RO increased the rating for the Veteran's coronary artery disease to 60 percent effective December 22, 2014.  

The decision below addresses the coronary artery disease rating claim.  The TDIU issue is addressed in the remand section.



FINDING OF FACT

The Veteran's coronary artery disease has not been productive of less than 7 METs, or cardiac hypertrophy or dilation, or ejection fraction of 50 percent or less, or chronic congestive heart failure prior to December 21, 2010, or during the timeframe April 1, 2011, through December 21, 2014; and it has not been productive of less than 3 METs, or left ventricular dysfunction with an ejection fraction of 50 percent or less, or chronic congestive heart failure since December 22, 2014.


CONCLUSION OF LAW

The criteria for an initial disability rating for coronary artery disease higher than 10 percent prior to December 21, 2010, and during the timeframe April 1, 2011, through December 21, 2014, and higher than 60 percent beginning December 22, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Background and Legal Criteria

As noted in the introduction, in a rating decision dated in November 2010, the RO granted service connection for coronary artery disease with a rating of 10 percent effective July 20, 2009.  In a rating decision dated in September 2011, the RO increased the rating for the Veteran's coronary artery disease to 100 percent effective December 21, 2010, through April 10, 2011; when the rating was returned to 10 percent.  In October 2011 the Veteran filed a notice of disagreement; and in June 2012 he perfected his appeal.  In a rating decision dated in December 2015, the RO increased the rating for the Veteran's coronary artery disease to 60 percent effective December 22, 2014.  The Veteran continues to appeal for a higher rating.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's coronary artery disease has been evaluated under the provisions of Diagnostic Code 7005 throughout the appeal period.  38 C.F.R. § 4.104.  Under Diagnostic Code 7005, a 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  The next higher rating of 60 percent is warranted if there is more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The highest rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is the energy cost of standing quietly at rest, and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

Facts

Private hospital records from prior to the claim dated December 21, 2006, show diagnosis of and inpatient care from December 21, 2006, to December 23, 2006, for non-Q-wave myocardial infarction, recent.  VA medical records dated in May 2008 note that the Veteran had a confirmed diagnosis of ischemic heart disease and was on daily medications.

On VA heart examination in January 2010, the Veteran complained of chest pain (angina) of about 5 hours duration every two weeks, and fatigue.  He added that he was unable to perform daily functions during these episodes.  He also reported that he had had a heart attack in December of 2006.  The examiner noted that the Veteran had had surgery for his heart condition, including angioplasty, cardiac catheterization, and stenting in 3 different arteries.  The examiner also noted that the Veteran's chest pain was nonresponsive to therapy or treatment.  Physical examination found normal SI and S2; no S3, S4; regular rate and rhythm; no heaves or thrills; and no murmurs or gallops.  Resting EKG was within normal limits, and there were "no significant ST-T changes or significant arrhythmias" with exercise.  Chest x-rays were normal.  METs was estimated as 10.1.  Treatment regime included Plavix 75 mg daily, Lisinopril 5mg daily, aspirin 81mg daily, Metoprolol 25mg twice daily, and Crestor daily.

On June 16, 2010, the Veteran underwent a left heart catheterization (see private surgery records dated June 16, 2010); and on June 23, 2010, he underwent percutaneous coronary intervention surgery.  See private hospital records dated June 21-24, 2010.  The overall left ventricular ejection fraction on June 16, 2010, was estimated at 60 percent.  In a statement dated in July 2010 the Veteran reported that he had been off work since June 16, 2010.  He added that his physician had released him to go back to work, on light duty, on June 28, 2010; but said that since his job required heavy lifting he stayed off work until July 12, 2010.

In December 2010, the Veteran reported to his local VA Outpatient Clinic with complaints of prolonged chest pain on Sunday followed by profound fatigue and some chest pain.  The provider remarked that there was angina with abnormal EKG showing evidence of recent posterior wall myocardial infarction.  VA transferred the Veteran to a private hospital for evaluation.  

On VA heart examination in January 2011, which was during the temporary 100 percent period, the Veteran complained of intermittent, as often as once per day, episodes of angina, shortness of breath, dizziness and fatigue, with each occurrence lasting 1 to 2 hours.  He added that the number of such attacks within the past year was 365; and that his ability to perform daily functions during these flare-ups was limited.  He also reported that he had had a heart attack in December 2006, and again in December 2010.  Physical examination found normal rate and regular rhythm; normal S1 and S2; no evidence of S3 or S4; no evidence of murmurs or gallops; and no heaves or thrills.  There was also no evidence of congestive heart failure, cardiomegaly or cor pulmonale.  Resting EKG was within normal limits.  Stress testing found "no significant ST-T changes or significant arrhythmias" and no evidence of cardiac ischemia found at level of exercise achieved, but there was poor exercise tolerance.  METs was estimated as 7.1.  Treatment regime included Lisinopril 5 mg tablet, Metoprolol Tartrate 25 mg tablet, Aspirin-buffered mcg 81 mg tablet, Synthroid 125 tablet, Pravastatin 40 mg tablet, Flomax 0.4 mg capsule, Sustained Release 24 hour Plavix 75 mg tablet, and Cipro 250 mg tablet.  The examiner added that the Veteran's associated fatigue, dizziness, and shortness of breath impacted his ability to work.

Private medical records dated in March 2011 document the Veteran as reporting that he was still short of breath with any kind of mild exertion; and that he had been that way ever since his stent procedure in December 2010.  He averred that he just was unable to do much activity.  He also complained of recurrent chest pain.  On March 9, 2011, he underwent a left heart catheterization (see private surgery records dated March 9, 2011); and on March 17, 2011, he underwent a "percutaneous coronary intervention of the distal right coronary artery with a Mini-Vision stent."  See March 17-18, 2011 private hospital records.  Ejection fraction was estimated at 55 to 60 percent at this time.

In June 2014, the Veteran's treatment regime was expanded to include sublingual nitroglycerine for chest pain, on an as needed basis.  See VA medical records dated June 5, 2014.

The Veteran and his spouse also testified before the undersigned Veterans Law Judge in June 2014.  During that hearing, the Veteran testified that he was having chest pain and was unable to work because of his heart condition.  He testified that he had not worked since 2011, and that his last VA examination was in 2011.  

On VA heart examination in December 2014, the Veteran complained of pain in chest and left arm, feeling of indigestion, angina, shortness of breath, and fatigue. He has experienced shaking, sweating.  The examiner noted that the Veteran had a history of myocardial infarction in December 2006, and again in December 2010; and more than four bouts of paroxysmal atrial fibrillation.  Physical examination found an irregular rhythm described as skipped beats; auscultation of the heart revealed distant sounds.  An electrocardiogram found "sinus rhythm with occasional supraventricular premature complexes with occasional ventricular complexes, minimal voltage criteria for LVH, may be normal variant."  Echocardiogram found normal wall motion with left ventricular ejection fraction of 60-65 percent.  There was no congestive heart failure, cardiac hypertrophy or dilation.  METs was estimated as between greater than 3 and 5.  The examiner added that there was mild left ventricular hypertrophy, normal wall motion, and mildly sclerotic aortic valve without stenosis, and that the Veteran's heart disease impacted his ability to work.

Analysis

The evidence confirms that the Veteran's coronary artery disease has had chest pain (angina), exertional dyspnea, shortness of breath, dizziness, and fatigue throughout the appeal period.  The evidence also confirms that he has been on daily medication for treatment of his coronary artery disease throughout the appeal period.  However, there is no evidence of 7 METs or less, or cardiac hypertrophy or dilation, or ejection fraction of 50 percent or less, or chronic congestive heart failure prior to December 21, 2010, or during the timeframe April 1, 2011, through December 21, 2014.

Moreover, although the Veteran underwent two heart surgeries in June of 2010, by his own words his total period of convalescence was less than one month; and there is no medical evidence of any severe postoperative residuals or related joint immobilization.  See 38 C.F.R. § 4.30 (which provides for a temporary total rating for convalescence).  A higher rating under 38 C.F.R. § 4.29, which provides for a 100 percent rating for service-connected disabilities requiring hospital treatment, is also not possible because the June 2010 hospitalization did not exceed 21 days.  The schedular criteria for an initial disability rating for coronary artery disease higher than 10 percent prior to December 21, 2010, and during the timeframe April 1, 2011, through December 21, 2014, are therefore not met and a staged rating is in turn not warranted.  38 C.F.R. §§ 4.30, 4.104, Diagnostic Code 7005.

A factually ascertainable increase in disability was not shown until the testing was done at the December 22, 2014 VA examination.  As for an initial rating higher than 60 percent since December 22, 2014, there is no evidence of 3 METs or less, or left ventricular dysfunction with an ejection fraction of 50 percent or less, or chronic congestive heart failure.  The schedular criteria for an initial disability rating for coronary artery disease higher than 60 percent beginning December 22, 2014, are therefore not met and a staged rating is in turn not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.

As noted above, many treatment records have been obtained during the course of the claim.  During his June 2014 Board hearing the Veteran testified that he had recently received care for his heart condition from a private physician, and in August 2014 the Board remanded the case for acquisition of those records.  Thereafter, in a letter dated September 13, 2014, the RO asked the Veteran to complete and return an Authorization and Consent to Release Information form for each of his health care providers.  In his ensuing September 2014 response the Veteran identified his local VA Medical Center only; he did not identify any private provider.  No further action to ensure compliance with the Board's August 2014 remand directives is required.  See 38 C.F.R. § 3.159(c)(1)(i).

As such, the preponderance of the evidence is against ratings higher than the staged rating of 10 percent and 60 percent already in effect.  Thus, the benefit-of-the-doubt doctrine is not applicable, and higher ratings for service-connected coronary artery disease are not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial disability rating for coronary artery disease higher than 10 percent prior to December 21, 2010, and during the timeframe April 1, 2011, through December 21, 2014, and higher than 60 percent beginning December 22, 2014, is denied.


REMAND

During his June 2014 Board hearing the Veteran raised the issue of unemployability, and in August 2014 the Board remanded the matter for development, including acquisition of a VA opinion and, thereafter, adjudication.  Pursuant to the Board's August 2014 remand directives, in December 2014 a VA examiner opined that the Veteran was unable to obtain and sustain substantially gainful employment due to his service-connected coronary artery disease.  

In a rating decision dated in December 2015, the RO indicated that the Veteran would receive notification regarding entitlement to TDIU by separate decision.  See also RO's December 21, 2015, letter to Veteran.  However, there is no rating decision after December 2015, and no mention of TDIU in the December 2015 supplemental statement of the case (SSOC).

In this regard the Board notes that, in a statement dated in August 2016, the Veteran's representative observed that the Veteran currently has a combined schedular rating of 100 percent, and had met the schedular requirement for entitlement to TDIU with one disability rated at 70 percent since April 18, 2012.  Remand for compliance with the Board's August 2014 directives is required regarding the TDIU issue.

Accordingly, this issue is REMANDED for the following action:

Adjudicate the issue of entitlement to TDIU.  If this has already been done, associate the information with the claims file.  If the claim is not granted in full, furnish the Veteran and his representative with a supplemental statement of the case, and return the case to the Board if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


